ORDER
The Disciplinary Review Board having filed with the Court its decision concluding that PATIENCE R. CLEMMONS of BROOKLYN, NEW YORK, who was admitted to the bar of this State in 1987, should be suspended from the practice of law for a period of six months for violating RPC 1.1(a) (gross neglect), RPC 1.3 (lack of diligence), RPC 1.4 (failure to communicate with client), RPC 1.5(b) (failure to provide a written fee agreement), RPC 1.5(d) (failure to comply with recordkeeping requirements), RPC 1.16(d) (failure to protect client’s interest on termination of representation), RPC 5.5(a) (unauthorized practice of law), RPC 8.1(a) (misrepresentation to disciplinary authorities) and RPC 8.4(c) (misrepresentation to client);
And the Disciplinary Review Board having further concluded that respondent should be required to complete successfully twelve hours of ethics courses approved by the Office of Attorney Ethics and offered by the Institute of Continuing Legal Education prior to reinstatement to practice and that following reinstatement respondent should submit quarterly reconciliations of her attorney trust and business accounts to the Office of Attorney Ethics for a period of two years;
And good cause appearing;
It is ORDERED that PATIENCE R. CLEMMONS is suspended from the practice of law for a period of six months and until the further Order of the Court, effective immediately; and it is further
ORDERED that prior to reinstatement to practice, respondent shall successfully complete twelve hours of ethics courses offered by the Institute for Continuing Legal Education and approved by *569the Office of Attorney Ethics and shall submit proof of successful completion to the Office of Attorney Ethics; and it is further
ORDERED that on reinstatement, respondent shall submit to the Office of Attorney Ethics quarterly reconciliations of her attorney trust and business accounts prepared by an accountant approved by the Office of Attorney Ethics, for a period of two years and until further Order of the Court; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent’s file as an attorney at law of this State; and it is further
ORDERED that respondent be restrained and enjoined from practicing law during the period of suspension and that respondent comply with Rule 1:20-20; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs incurred in the prosecution of this matter.